DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see page 8, fourth paragraph, filed 12/13/2021, with respect to claims 1, 2, 4 – 18, and 20 – 25 have been fully considered and are persuasive.  The rejection of claims 1, 2, 4 – 18, and 20 - 25 has been withdrawn. 

The examiner objections to the abstract have been withdrawn in view of the amendments the applicant made in response on12/13/2021.

Allowable Subject Matter

Claims 1, 2, 4 – 18, and 20 – 25 are allowed.

The following is an examiner’s statement of reasons for allowance:

(Per amendments filed on 12/13/2021)

With respect to claim 1 the prior art discloses An imaging circuit, comprising: 
an array of pixel sensors, each pixel sensor operative to generate a pixel value in response to incident photons, said array of pixel sensors arranged in rows and columns.

However, the prior art does not teach or fairly suggest a plurality of Analog to Digital Converters (ADC) disposed adjacent said pixel sensor array along at least one side of one or both of said rows and columns and configured to digitize pixel values; 
and a plurality of computational circuits operating in parallel and equal in number to the rows or columns, each computational circuit being disposed proximate to said ADCs and configured to perform one or more computations on one, two, or more digital pixel values, wherein each computational circuit, other than those at either end, receives input from an associated row or column and both immediately adjacent rows or columns.

With respect to claim 18 the prior art discloses An imaging circuit, comprising: 
an array of pixel sensors, each pixel sensor operative to generate a pixel value in response to incident photons, said array of pixel sensors arranged in rows and columns.

However, the prior art does not teach or fairly suggest a plurality of Analog to Digital Converters (ADC), each associated with a row or column, and configured to digitize pixel values; 
and a plurality of computational circuits operating in parallel and equal in number 

With respect to claim 20 the prior art discloses A control system, comprising: 
a plurality of imaging circuits, each imaging circuit comprising an array of pixel sensors, each pixel sensor operative to generate a pixel value in response to incident photons, said array of pixel sensors arranged in rows and columns; 
and a controller operative to receive and further process image-processed information from each imaging circuit, and operative to control one or more devices in response to the information.

However, the prior art does not teach or fairly suggest a plurality of Analog to Digital Converters (ADC) disposed adjacent said pixel sensor array along at least one side of one or both of said rows and columns and configured to digitize pixel values; 
and a plurality of computational circuits operating in parallel and equal in number to the rows or columns, each computational circuit being disposed proximate to said ADCs and configured to perform one or more computations on one, two, or more digital pixel values, wherein each computational circuit, other than those at either end, receives input from an associated row or column and both immediately adjacent rows or columns.

Dependent claims 2, 4 – 17, and 21 - 25 are allowable for at least the reason that they depend on allowable independent claims 1 and 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454. The examiner can normally be reached Monday thru Friday 8am to 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK T MONK/Primary Examiner, Art Unit 2696